        Case 1:18-cv-01422-PLF Document 67-1 Filed 12/05/18 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                               §
GARY J. BYRNE et al.                           §
                                               §
                  Plaintiffs,                  §
                                               §   Civil Action No: 1:18-cv-1422-PLF
                        v.                     §
                                               §
HILLARY RODHAM CLINTON et al.                  §
                                               §
                 Defendants.                   §
                                               §

                                PROPOSED ORDER
       Upon consideration of Defendant Peter Strzok’s Motion to Dismiss and Supporting

Memorandum of Points and Authorities (the “Motion”), it is hereby ORDERED that:

       1) The Motion is GRANTED; and

       2) Plaintiff Gary Byrne’s Amended Complaint is DISMISSED with prejudice.

       DONE and ORDERED in chambers on ______________ _____, 2019




                                                   _________________________________
                                                              Paul L. Friedman
                                                       United States Senior District Judge




Copies Furnished to:
Counsel of Record
Unrepresented Parties




                                                                                     6668890.1
